DETAILED ACTION
Statement re Text of U.S. Code
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1, line 9, in the limitation “in which at least a part of the stocker is located external to the casing”, it is unclear as set forth in the claim to what “which” is intended to refer, i.e., in what or where?
In claim 1, line 11, the limitation “the second slide mechanism” lacks sufficient antecedent basis in the claim, noting that no “second slide mechanism” was previously recited.
In claim 1, lines 11-13, the claim recites “the second slide mechanism which together with the first slide mechanism retains the stocker in which the stocker is slidable between the stored location and a machining chamber of the machine tool”.  However, it is unclear as set forth in this limitation to what “which” is intended to refer, i.e., in what or where?
In claim 4, last three lines, the claim recites “the machine tool further comprises a lock mechanism configured to enable or disable the sliding operation of the stocker performed using the first slide mechanism”.  Firstly, it is noted that “the sliding operation of the stocker” lacks clear antecedent basis in the claim, and it is unclear which sliding operation is intended to be referenced, i.e., sliding motion/operation of the stocker “between a stored location where an entirety of the stocker is stored within a casing of the machine tool and an external region which is external to the casing of the machine tool” (re claim 1), sliding motion/operation of the stocker “between the stored location and a machining chamber of the machine tool” (re claim 1).  It is additionally unclear as set forth in the claim with what “performed using the first slide mechanism” is intended to go, i.e., it is unclear what action(s) is/are intended to be recited as “performed using the first slide mechanism”, i.e., “the” sliding operation of the stocker, or the enabling or disabling of “the” sliding operation.  In the event that such is consistent with Applicant’s intent, Applicant may wish to consider language such as --the machine tool further comprises a lock mechanism that is configured to enable or disable a sliding motion of the stocker that is performed using the first slide mechanism”.
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Dependent claim 5 was added in the amendment filed May 11, 2022, and recites “wherein the second slide mechanism further comprises a block base that is slidable along the guide rail”.  It is noted that new claim 5 depends from claim 1, and that claim 1 recites “the second slide mechanism which together with the first slide mechanism retains the stocker in which the stocker is slidable between the stored location and a machining chamber of the machine tool, the second slide mechanism comprising a guide rail on which the stocker is slidable”.  Claim 1 additionally recites a “first slide mechanism, which retains the stocker in a state in which the stocker is slidable between a stored location where an entirety of the stocker is stored within a casing of the machine tool and an external region which is external to the casing of the machine tool”.
However, the specification as originally filed does not provide support for the claimed second slide mechanism comprising “a block base that is slidable along the guide rail”.  In contrast, the specification teaches that block base 54 is actually part of the first slide mechanism 42.  See paragraph 0038 of the specification as originally filed, which teaches that “[T]he first slide mechanism 42 includes a first base plate 50 which is fixed to the stocker 38, a guide shaft 51 which is joined to the first base plate 50 via a support member 52, a guide block 53 which is configured to slidably retain the guide shaft 51, and a block base 54 on which the guide block 53 is fixed”.  
The disclosed “second slide mechanism” 44 (that includes guide rails 62 re the claim 1 limitation “the second slide mechanism comprising a guide rail on which the stocker is slidable”) is disclosed as including:  slider 60 (which is fixed to block base 54); guide rails 62 for guiding a sliding motion of the slider 60; a second base plate 64 on which the guide rails 62 are fixedly mounted; and an air cylinder 66 fixed to the inside of the casing 20, as described in paragraph 0040 of the specification as originally filed.  
Thus, while the specification as originally filed does provide support (paragraph 0038) for the block base 54 being part of the first slide mechanism 42, the specification as originally filed does not provide support for the block base 54 being part of the second slide mechanism 44, as set forth in new claim 5.
Claim Rejections - 35 USC § 103
Claims 1-2 and 4-6, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over DE 102016209285 (hereinafter, DE ‘285) in view U.S. Pat. No. 8,511,765 to Chen et al. (hereinafter, Chen), and in view of any one of U.S. Pat. No. 9,616,526 to Sonner et al. (hereinafter, Sonner); U.S. Patent Application Publication No. 2007/0278194 to Hoelsher et al. (hereinafter, Hoelsher); or U.S. Pat. No. 7,292,910 to Gmeiner (hereinafter, Gmeiner), for example. 
It is noted that DE ‘285 is in the same patent family as U.S. Patent Application Publication No. 2019/0099834 to Bunz et al.  That said, for any reference herein to paragraph numbers and the like, attention is directed to this published (‘834) U.S. application.
DE ‘285 teaches a machine tool 1 (Figure 1, paragraph 0040, for example).  The machine tool 1 includes a movement device 5 for moving a laser processing head 7 (and nozzle/end effector 11 attached thereto) so as to machine a workpiece 3 provided on a workpiece support 4.  See Figure 1 and paragraph 0040, for example.  
DE ‘285 additionally teaches a “stocker” 12 including at least two “effector holder units” 13, each of the effector holding units 13 being configured for holding a respective end effector 11 to be mounted on the movement device 5.  See Figures 1, 4A-5, paragraphs 0040-0041, and 0056-0058, for example.  The stocker 12 is configured to move/slide between a “stored location”, such as HP, (shown in Figures 4B and 5B, wherein an entirety of the stocker 12 is stored within a casing, such as, for example, 2, or such as, for example, within casing 29/27), and an “external region” (external to the casing 2 and/or 29/27 of the machine tool) where at least a part of the stocker 12 is located external to the casing 2 and/or 29/27 (see “external region” RP, for example, shown in Figures 4C and 5C, noting that when in position RP, at least a part of stocker 12 is external to casing 2, as well as to casing 29/27).  See Figures 4A-5C, as well as at least paragraphs 0056-0058 and 0060, for example.  
Regarding claims 1-2, at least a part of the stocker 12 is advanceable from the casing 2 or the casing 29/27 into a machining chamber 8 of the machine tool 1.  See Figures 1, 4A-4B, and 5A, for example, noting the position WP of the stocker 12.  See also paragraphs 0056-0060.  Additionally, the stocker is also advanceable from the casing 2 or the casing 29/27 to an “external region” 9 which is external to the casing 2 or 29/27 of the machine tool 1.  See Figures 1, 4A-5C, and particularly Figures 4C and 5C, noting the position RP of the stocker 12.  See also paragraphs 0056-0060.  
Regarding claim 1, in particular, DE ‘285 teaches a “first slide mechanism” (one of 28b or 28a) which “retains” the stocker 12 in a state in which the stocker 12 is slidable between the aforedescribed “stored location” HP (shown in Figures 4B and 5B, wherein an entirety of the stocker 12 is stored within a casing, such as, for example, 2, or such as, for example, within casing 29/27) and the aforedescribed “external region” RP (shown in Figures 4C and 5C, noting that when in position RP, at least a part of stocker 12 is external to casing 2, as well as to casing 29/27).  
Furthermore regarding claim 1, DE ‘285 also teaches a “second slide mechanism” (the other of 28a or 28b) which “together with the first slide mechanism” serves to “retain” the stocker 12 (in a state) “in which the stocker” 12 “is slidable between the stored location” (HP) and “a machining chamber” 8 of the machine tool (see position WP of 12, for example, shown in Figure 12).  See Figures 4A-5C, and particularly Figures 4A, 4B, 5A, and 5B, as well as paragraphs 0056-0060.  
Furthermore, regarding claim 4, a sliding operation of the stocker 12 “using” (as broadly claimed; see at least Figure 5C) “the first slide mechanism” (one of 28b or 28a) is “manually performed”.  See Figures 4A-5C, as well as paragraphs 0056-0060, particularly paragraph 0058, as well as recessed grip 0030 which is used to manually perform sliding “using” 28a and 28b (noting that 28b moves with 28a to position RP, for example; see Figure 5C).  (As a side note, while neither configuration is precluded by the present claim language, as a side note, it is noted that paragraph 0060 teaches that the arrangement of the two drawer-like components 28a, 28b in the rest position HP may also be chosen to be the other way around, “i.e., the first drawer-like component 28a is accommodated in the second drawer-like component 28b or arranged in it”).
Furthermore regarding claim 4, the machine tool 1 further comprises a lock mechanism that is configured to “enable or disable” the sliding action of the stocker 12 “performed using via the first slide mechanism” (one of 28a or 28b), as broadly claimed.  See paragraphs 0058, 0014-0016, and 0024.
Regarding claim 6, as presently broadly claimed, there are a number of elements that can be considered to constitute a “handle”, in that they are configured to be gripped by the hand of a user.  Furthermore, such “handle” elements are disposed “on” the first slide mechanism (one of 28a or 28b), regardless of the position/location of the stocker (and thus, when the stocker is in the stored location HP, as claimed), and which “handle” elements are “non-exposed” by the casing 2 and/or 29/27 when the stocker 12 is at the stored location HP, and are slid “external to the casing” 2 and/or 29/27 when the stocker 12 is moved external to the casing (to position RP).  
For example, attention is directed to the “handle” labeled below in the annotated reproduction of Figure 4C as H1, which is located/positioned so as to be capable of being grasped by the hand of an end user at least when 28a/b have been moved to position RP shown in Figure 4C.  Handle H1 is “disposed on” the first slide mechanism (either of 28a or 28b, as presently claimed), as broadly claimed, when the stocker 12 is in the “stored location” HP (Figure 4B).  Additionally, H1 is non-exposed by the casing such as 2 when the stocker 12 is at the stored location HP (Figure 4B), and is slid external to the casing 2 when the stocker 12 is moved external to the casing to position RP, as shown in Figure 4C.
[AltContent: textbox (H1)][AltContent: connector]

    PNG
    media_image1.png
    325
    477
    media_image1.png
    Greyscale


However, DE ‘285 provides few details about the structure of the bi-directional storage drawer arrangement re the aforedescribed slide mechanisms 28a, 28b, and does not explicitly teach that the second slide mechanism comprises a “guide rail on which the stocker” 12 “is slidable”, as set forth in claim 1, and thus also does not explicitly teach that “when the stocker” 12 “is at the stored location” HP “an entirety of the guide rail is stored in the casing” 2 and/or 29/27 as set forth in claim 1.  Additionally, DE ‘285 does not teach the block base or guide shaft of claim 5.
However, attention is directed to Chen, which teaches a two way or bi-directional storage drawer arrangement with a storage drawer having two slide assemblies for allowing the drawer to selectively be drawn out from each of two opposite directions/sides of a support body for the storage drawer, to thus allow the drawer to open and close from both the “front” and “rear” ends thereof.  See col. 1, lines 5-26, for example.  
In particular, a storage drawer 22 (Figure 6) has a storage space 221 defined therein (Figure 6, col. 2, lines 55-66, for example), and is provided in a compartment 21 having a rear opening 211 and a front opening 212 (Figure 6; col. 2, lines 55-62, for example).  When the drawer 22 is withdrawn into the compartment, 21, as shown in Figure 7, the storage space 221 of the drawer 22 is enclosed with a cabinet 2, analogous to the casing of DE ‘285.  See Figures 6-7 of Chen, as well as at least col. 2, lines 32-33 and 55-62, for example.  A respective slide assembly 1 (one of which is shown in Figure 1) is provided to each of two opposite sides of the compartment 21 and drawer 2.  See Figures 1, 6, and col. 2, lines 55-60, for example.  
In particular, each slide assembly 1 includes a respective elongated outer section 11 that is secured to a respective side of the compartment 21.  See Figures 1, 6, and col. 3, lines 4-12 and 61-64.  Furthermore, each slide assembly 1 includes a respective elongated intermediate section 12 (Figures 1, 6, col. 3, line 61 through col. 4, line 15), as well as a respective inner section 14 (Figures 1, 6, col. 3, lines 30-42 and col. 3, line 61 through col. 4, line 3), for example.  The inner sections 14 are each secured to a respective side of the drawer 22 via threaded fasteners through threaded holes 142 (Figure 1, Figure 6, col. 3, lines 64-66, for example).  
All that being said, the slide assemblies 1 are configured such that the drawer 22 can be moved (from a “stored location” shown in Figure 7) to a position (shown in Figures 6 and 8) that is out of the compartment 21, by sliding the drawer 22 towards the right (i.e., via opening 212 in the cabinet or casing 2), as shown in Figures 6 and 8.  Furthermore, the drawer 22 can instead/alternatively selectively be moved out of the compartment 21 by sliding the storage drawer 22 (from the “stored location” shown in Figure 7) to a position that is out of the compartment 21, by sliding the drawer 22 towards the left (i.e., via opening 211 in the cabinet or casing 2, which opening 211 is shown in Figure 6), as shown in Figure 9, for example.  See Figures 6-9, as well as at least col. 4, lines 33-62, for example.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bi-directional storage drawer arrangement taught by DE ‘285 so as to have replaced the slideable drawer portions 28a/31 and 28b/27 with the drawer 22 and slide assemblies 1 taught by Chen, for the purpose of providing a bi-directional storage drawer arrangement (in which the stocker 12 is located) that is not prone to malfunction, that is not complicated, and that is low in cost to manufacture (all as taught by Chen; see col. 1, lines 5-26 and particularly lines 17-22).  Note that the slide assemblies 1 of Chen would thus be configured such that a respective outer section 11 of Chen is secured to an inner wall of the casing 2/27/29 of DE ‘285 in which the drawer slides, such that a respective inner section 14 of Chen is secured to a respective wall of the drawer, and such that a respective intermediate section 12 of Chen is provided between each pair of outer 11 and inner 14 sections.
Relating the foregoing to the present claim language of claim 1, note that thus, DE ‘285 in view of Chen (hereinafter, “DE ‘285/Chen”) teaches a first slide mechanism (including at least element 14) which “retains” the stocker 12 (of DE ‘285) in a state in which the stocker 12 (of DE ‘285) is slidable between the aforedescribed stored location (at HP; Figure 4B of DE ‘285) and the aforedescribed “external region” (at position RP, shown in Figure 4C of DE ‘285).  Furthermore, DE ‘285/Chen teaches a second slide mechanism which together with the first slide mechanism “retains” the stocker 12 (of DE ‘285) in a state in which the stocker 12 is slidable between the aforedescribed stored location (at HP; Figure 4B of DE ‘285) and a machining chamber 8 (at position WP of the stocker 12, shown in Figure 4A of DE ‘285), the second slide mechanism comprising a guide rail, such as 11 of Chen, on which the stocker 12 of DE ‘285 is slidable (as the drawer slides between the various positions (RP, HP, WP of DE ‘285; see Figures 4A-C).  Furthermore, note that when the stocker 12 is at the stored location (HP; Figure 4C of DE ‘285), the entirety of the guide rail 11 of Chen is stored in the casing 2/27/29 to which rail 11 is affixed.  See Figure 6 of Chen and Figures 4A-C of DE ‘285.
Additionally, regarding claim 5, note that the second slide mechanism further comprises a “block base” 12 (of Chen) that is slideable along the guide rail 11 (of Chen; see Figures 6-9 of Chen), and the first slide mechanism comprises a guide shaft 14 that is slidable relative to the block base 12 and that is at least ultimately (via the coupling of 14 to the drawer) coupled to the stocker 12 of DE ‘285.  See Chen, Figures 6-9, as well as at least col. 3, lines 64-66 and col. 4, lines 33-62 of Chen, and particularly lines 37-44 of col. 4, for example.
However, regarding claim 1, while DE ‘285 does teach a movement device 5 for moving a laser processing head 7 (that has an exchangeable nozzle/end effector 11), shown in Figures 1, relative to the stocker 12 so as to allow the exchangeable end effectors 11 to be placed in the stocker 12 or picked up from the stocker 12 (see at least paragraphs 0040-0041, 0056-0060, 0031, for example), DE ‘285 is silent about the details of the structure of movement device 5 and about the specific details of the movement capabilities of the movement device 5 (and thus of the processing head 7).  Thus, DE ‘285 does not explicitly teach that movement device 5 is an “articulated arm robot” as set forth in claim 1.  
However, the use of articulated arm robots as movement devices that are used to move a laser processing head along and/or about a variety of axes relative to a workpiece being machined is well-known and widely used.  For example, attention is directed to any one of:
Sonner (see particularly articulated arm robot 1 shown in Figure 1, which is configured to rotate laser head 2 about axes or in rotational directions q1, q2, q3, q4, q5, and q6 relative to workpiece 4 to machine the workpiece; see at least Figure 1 and col. 4, lines 1-45, for example); 
Hoelsher (see particularly the articulated arm robot shown in Figure 1 and described in at least paragraphs 0043-0044, which moves the laser tool 7 relative to the workpiece 5 for machining the workpiece, as described in at least paragraphs 0042-0044); or
Gmeiner (see particularly the articulated arm robot 2 shown in Figure 1, which moves the laser machining tool 3 relative to the workpiece 4 for machining the workpiece 4; see particularly col. 5, lines 20-36, for example), for example.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the specific articulated arm robot type movement device (for moving a laser tool relative to a workpiece) as taught by any one of Sonner, Hoelsher, or Gmeiner, for the generic movement device 5 taught by DE ‘285, for the purpose of providing a movement device for DE ‘285 that has a large number of degrees of freedom of movement, so that workpieces of complex shape can be machined, as is a well-known benefit of machining devices with large numbers of degrees of freedom relative to a workpiece, and additionally, for the purpose of providing a movement device having simplified programming (as explicitly taught by Sonner; see at least col. 2, lines 1-18, for example, and as taught by Hoelsher in at least paragraph 0007), as well as for the purpose of providing a laser machining arrangement that can machine complex geometries in a simplified manner (as taught by Gmeiner in at least col. 2, lines 8-63, for example).  
Response to Arguments
Applicant’s arguments filed May 11, 2022 have been fully considered.  Applicant’s arguments with respect to the previous prior art rejection are largely moot in view of the new grounds of rejection set forth in this Office Action, as Applicant’s arguments pertain to newly-added limitations (newly-added in the 5/11/2022 amendment) that are being addressed via the addition of a new secondary reference (specifically, U.S. Pat. No. 8,511,765 to Chen).  
That said, it is noted that Applicant did indicate (page 7 of the 5/11/2022 reply) that in DE ‘285, “recess 30 exposed outside is used to draw the alleged stocker 12 rather than a tangible component that can be disposed on elements that draw the alleged stocker”.  To the extent that such is intended to indicate that DE ‘285 does not teach the handle of new claim 6, it is noted that Applicant’s argument appears to be directed to features that are not claimed, noting that all that claim 6 says is “a handle disposed on the first slide mechanism in the stored location and non-exposed by the casing when the stocker is at the stored location, and slide external to the casing when the stocker is moved external to the casing”.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Attention is directed to the above prior art rejection of claim 6 for a discussion of an element taught by DE ‘285 meeting the limitations of new claim 6.  
As to Applicant’s arguments with respect to the previous rejections based on 35 USC 112, attention is directed to the above rejections based on 35 USC 112 for any rejections that were not overcome by the amendment, and/or that were created by the amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
August 11, 2022